DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (2016, Chemical Science, vol 7, pages 1-7) in view of Le et al (April 2017, Journal of Materials Chemistry C, vol 5, 5068-5075).
With regards to claims 1-6, Hu teaches a method including providing a panel of a compound of azobenzene within carbohydrate based surfactant including AzoXyl, AzoMan, and AzoGlcNAc and irradiating the compound to achieve trans/cis photoisomerization.  Hu further teaches the process to form biofilms that inhibit bacteria formation.
Hu does not teach the polymerization step for polymerizing the azobenzene-based polymer network.
Li teaches a method of polymerizing azobenzene-poly(methyl methacrylate) from a solution containing methyl methacrylate, AIBN, and azobenzene and coating said composition on an HACNT film.  Li teaches the composition to be formed using IV radiation (abstract).  Li teaches the motivation for using this process to be because it provides a composite film that is photo-controllable (abstract). Li and Hu are analogous in the art of azobenzene compositions.
With regards to claims 7-10, Hu is silent on the use of the composition for the claimed purposes, however, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.
With regards to claim 11, Hu teaches the composition to make a biofilm (title).
With regards to claim 12, Hu teaches the composition to include cells (6632).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763